Citation Nr: 0412237	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  02-03 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that, in pertinent part, denied 
service connection for bilateral hearing loss.  The veteran 
filed a notice of disagreement in July 2001.  The RO issued a 
statement of the case in March 2002 and received the 
veteran's substantive appeal later that month.  

In August 2002, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the proceeding is of record.  

For the reasons set forth below, this matter is remanded to 
the RO, via the Appeals Management Center (AMC) in 
Washington, D.C.  


REMAND

The veteran contends that current bilateral hearing loss is 
the result of exposure to noisy equipment in service.  He 
testified during the hearing that during service he operated 
heavy equipment, including rock crushers, pneumatic drills 
and generators.  His Form DD-214 lists his military 
occupational specialty (MOS) as a Quarry Machine Operator.  

The Board finds that additional development is warranted with 
respect to the veteran's claim for service connection for 
bilateral hearing loss.  

During the videoconference hearing, the veteran testified 
that he was receiving Social Security Disability benefits.  
He contended that benefits were awarded with respect to, 
among others, his bilateral hearing loss.  These records are 
not associated with the veteran's claims file.  While Social 
Security records are not controlling for VA determinations, 
they are certainly "pertinent" to the claims.  Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Accordingly, upon remand, the RO 
should attempt to obtain these records.  

Moreover, the Board notes that VA has enhanced duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  For a VCAA notice letter, to be consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2003) it must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should give us everything you've got pertaining 
to your claims.  

While the appellant was informed of pertinent provisions of 
the VCAA in a March 2001 letter, the letter did not inform 
the claimant of the evidence not of record that was necessary 
to substantiate the claims.  Accordingly, upon remand, the RO 
should send the veteran a letter that conforms to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The VCAA and implementing regulations provide that VA 
examinations should be ordered to address matters that 
require medical knowledge, to include the question of nexus, 
if needed to resolve the issue on appeal.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  In this regard, 
the veteran has never been afforded a VA examination in 
connection with the claim on appeal.  The Board finds that an 
examination is necessary to address the underlying issues of 
whether it at least as likely as not that the veteran's 
bilateral hearing loss are related to service.  

The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of any examination requested pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the appeal.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  If the veteran fails to report 
for any scheduled examination, a decision shall be based on 
the evidence of record.  See 38 C.F.R. § 3.655. 

Prior to arranging for the veteran to undergo VA examination, 
the RO should, as indicated above, attempt to obtain all 
outstanding treatment records from any source identified by 
the veteran.  

The RO should also obtain all outstanding pertinent medical 
records from the VA Medical Center (VAMC) in Huntington, West 
Virginia, where the claims file reflects the veteran n has 
been treated.  In this regard, the Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the appellant's claim.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send the veteran a 
letter explaining the VCAA and that 
complies with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claim for 
service connection for bilateral hearing 
loss.  The letter should also 
specifically inform the veteran of which 
portion of the evidence is to be provided 
by the claimant, which part, if any, the 
RO will attempt to obtain on his behalf, 
and a request that the veteran provide 
any evidence in his possession that 
pertains to his claims.  

2.  After receiving the appellant's 
response, the RO should assist the 
appellant in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  The RO should contact the Social 
Security Administration and obtain a copy 
of any Social Security disability award 
and records relied upon in making any 
award.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After the veteran responds and all 
records/responses from each contacted 
entity have been associated with the 
claims file (or a reasonable time period 
for the veteran's response has expired), 
the RO should arrange for the veteran to 
undergo VA audiologic examinations at the 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail and clinically correlated to a 
specific diagnosis.

Based on examination, review of the 
record, and the veteran's assertions, the 
examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is, at least as likely 
as not, (i.e. is there at least a 50 
percent probability) that any currently 
diagnosed bilateral hearing loss was 
incurred in or aggravated by active 
military service.  

The examiners should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a typewritten report. 

6.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) from the pertinent VA medical 
facility that informs the veteran of the 
date and time of the examination.

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§ 5103 (West 2002), and any other 
applicable legal precedent. 

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for bilateral hearing 
loss in light of all pertinent evidence 
and legal authority.  

9.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran an appropriate supplemental 
statement of the case (to include clear 
reasons and bases for the RO's 
determinations) and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



